Citation Nr: 1756335	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  04-31 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran had active duty in the United States Navy from September 1980 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2003 and July 2003 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran was scheduled for a Board Central Office hearing in April 2005, but he failed to appear for the scheduled hearing.  Therefore, his request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(e) (2017).

In December 2005, the Board reopened the issue and remanded this issue as well as the issue of service connection for anxiety disorder for further development.

In November 2007, the Board issued a decision denying the Veteran's claims.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2009, based on a Joint Motion for Remand (JMR), the Court issued an Order remanding this case for compliance with the JMR.  In September 2010, the Board issued an order vacating its November 2007 denial and remanded the case for additional development, in accordance to the JMR.

In October 2015, the Board again remanded the case for further development.

In December 2016, the Board issued a decision, in part, denying the Veteran's claim of entitlement to service connection for residuals of head injury.  Thereafter, the Veteran appealed the Board's decision to the Court.  In August 2017, based on the JMR, the Court issued an Order remanding this case for compliance with the JMR.  

In December 2002, the Veteran submitted a service connection claim for anxiety disorder, to include as secondary to neuropathy, partial left ulnar nerve.  Rating decisions in April 2003 and July 2003 denied the issue.  In December 2005, the Board remanded this matter for further development.  In November 2007, the Board denied this matter and per the Court's instructions, the Board issued an order vacating this denial.  The Board remanded this matter for further development, again, in September 2010, October 2015, and December 2016.  The RO appears to be actively processing this appeal; thus the Board declines to exercise jurisdiction over these claims for Manlincon purposes as no such action on the part of the Board is warranted at this time.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, in July 2017, the Court vacated and remanded the Board's December 2016 decision denying the claim for residuals of a head injury.  The basis for the Court's remand, in pertinent part, that was set out in the JMR, was that the Board had erred by not fully complying with its duty to assist under 38 U.S.C. § 5103A (2012) and 38 C.F.R. § 3.159(c) because it had not ensured reasonable efforts were made to obtain potentially relevant records, consistent with prior remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In September 1993, the Board had remanded the case for additional development which included obtaining psychological test records that the Veteran had undergone in 1993 at the Ann Arbor VA Medical Center (VAMC).  After multiple requests for these records, Ann Arbor VAMC responded in September 2012 that the records had been transferred to Saginaw VAMC.  In March 2013, VA requested these records from Saginaw VAMC, and a formal finding of unavailability from Ann Arbor VAMC was also associated with the Veteran's file.  In March 2014, it was notated from Ann Arbor VAMC that the psychological test records were still at Saginaw VAMC.  No further requests to obtain these records were made from Saginaw VAMC.  In its December 2016 decision, the Board made note that the records had not been available to obtain from the Ann Arbor VAMC, but were silent as to its status from the Saginaw VAMC.

In light of the Court's conclusions, the Board finds that this matter should be remanded to afford readjudication of this matter.

Accordingly, the case is REMANDED for the following action:

1.  Obtain 1993 psychological test records performed at the Ann Arbor VAMC from the Saginaw VAMC.  If the records cannot be obtained, a formal finding of such must be associated with the Veteran's file.

2.  Obtain other records from VA medical centers or private physicians, specifically Dr. K.R., as indicated by the Veteran's representative in his November 13, 2017 letter.

3.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


